DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responds to the Amendment filed 30 June 2022. By this amendment, claims 1 and 12 are amended and claims 2-4, 13 and 14 are canceled.

Claim Objections
Claim 12 is objected to because of the following informalities:  in line 11, replace the misspelled word “insultation” with --insulation-- for proper spelling.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (USPN 11,069,597).
Regarding claim 12, Lee et al disclose a semiconductor device, comprising:
a substrate 110 with a through-substrate via;
a via hole of the through-substrate via;
an insulation layer 156 in the via hole [see Fig. 3; see also col. 7, lines 19-21];
a metallization 152, 154 of the through-substrate via, the insulation layer insulating the metallization from the substrate [see Fig. 3; see also col. 6, lines 48-50];
a metal layer 134W above the substrate, the metallization contacting the metal layer [see col. 5, line 66 to col. 6, line 3];
a metallic layer 134B on the metal layer, the metallic layer being arranged between the substrate and the metal layer, the metallic layer comprising a material that is different from the material of the metal layer [see Fig. 3; see also col. 5, line 66 to col. 6, line 3], wherein
a portion of the metallic layer is arranged between the metal layer and the insulation layer and is in contact with the insulation layer [see Fig. 3; while the metallic layer isn’t in physical contact with the insulation layer, it is in electrical contact], and
the metallization is in contact with a contact area of the metal layer.
Regarding claim 15 and 16, Lee et al disclose the semiconductor device according to claim 12, furthermore wherein the metallic layer 134B comprises titanium or aluminum, and/or a nitride [see col. 6, lines 19-24, wherein the metallic layer is optionally titanium nitride].

Allowable Subject Matter
Claims 1, 5-11 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding independent claim 1, and claims 5-11 which depend therefrom, and as previously noted in the Non-Final Rejection dated 29 March 2022, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements and with sufficient specificity, wherein before the insulation layer is applied, the dielectric is removed from about the metallic layer, so that the via hole reaches the metallic layer, the insulation layer is applied on the metallic layer, and the insulation layer is removed from above the contact area, more specifically such that a portion of the metallic layer is left between the metal layer and the insulation layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 30 June 2022 have been fully considered but they are not persuasive. Specifically, as outlined above, the Examiner submits that the newly added limitation to claim 12, whereby the metallic layer is in contact with the insulation layer, is not sufficiently specific to amend around the teachings of Lee et al, insofar as “in contact” could be satisfied by the electrical contact, and not merely physical contact.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899